Citation Nr: 0116431	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  88-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the post-operative 
residuals of colorectal cancer.

(The issue of the veteran's current entitlement to service 
connection for the post-operative residuals of colorectal 
cancer is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to July 
1946 and from June 1951 to June 1955.  In October 1990 the 
Board of Veterans' Appeals (Board) denied his appeal for 
service connection for postoperative residuals of rectal 
cancer.  In September 1998 the Board granted service 
connection on the basis of new and material evidence.  The 
veteran has asked that the Board reconsider the October 1990 
decision.

Because service connection has already been granted, formal 
reconsideration of the issue would serve no useful purpose.  
In this decision, the Board VACATES its October 1990 
decision.  That decision no longer exists legally, and the 
veteran's claim for an earlier effective date is referred to 
the Regional Office with the proviso that the October 1990 
Board decision should not be considered in assigning an 
effective date.  Legally, the claim has been "pending" 
since before that decision.


FINDING OF FACT

The Board denied service connection for postoperative 
residuals of rectal cancer in October 1990, without obtaining 
a medical opinion it had previously ordered, and without 
satisfactory explanation for doing so.


CONCLUSION OF LAW

The Board's decision of October 1990 effectively denied the 
veteran due process of law, and should be vacated.  38 C.F.R. 
§ 20.904(a) (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

This matter previously came before the Board of Veterans' 
Appeals (Board) in October 1990 on appeal from a July 1987 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts, that denied 
service connection for the post-operative residuals of 
colorectal cancer.  In September 1988 the Board remanded the 
appeal to the RO, specifying that, among other actions, the 
veteran should be examined by VA and an opinion obtained as 
to the etiology of his cancer, particularly with reference to 
the significance of any prior rectal lesions.  A VA 
examination was conducted in November 1988, but no opinion 
was obtained.  The Board remanded the appeal again in 
November 1989, asking for the opinion if a Dr. Nardi's 
clinical records could be located.  The veteran was examined 
in March 1990, and again no opinion was obtained.  The Board 
decided in October 1990 that service connection for the post-
operative residuals of colorectal cancer was not warranted.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2000).  Here, the Board finds that the veteran 
was not afforded full due process of law.  Consequently, the 
Board's October 1990 decision denying service connection for 
the residuals of colorectal cancer is hereby VACATED.  


ORDER

The October 1990 decision of the Board is VACATED.



		
	J. E. Day
	Member, Board of Veterans' Appeals



